

115 S1730 IS: Reach Every Mother and Child Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1730IN THE SENATE OF THE UNITED STATESAugust 2, 2017Ms. Collins (for herself, Mr. Coons, Mr. Moran, Mrs. Shaheen, Mr. Rubio, Mr. Blumenthal, Mr. Enzi, Mr. Isakson, Mr. Durbin, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo implement policies to end preventable maternal, newborn, and child deaths globally.
	
 1.Short titleThis Act may be cited as the Reach Every Mother and Child Act of 2017. 2.Assistance to end preventable maternal, newborn, and child deaths globallyThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end of chapter I of part I the following new section:
			
				137.Assistance to end preventable maternal, newborn, and child deaths globally
 (a)PurposeThe purpose of this section is to implement a strategic approach for providing foreign assistance in order to end preventable child and maternal deaths globally by 2030.
 (b)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (3)CoordinatorThe term Coordinator means the Child and Maternal Survival Coordinator established under subsection (e). (4)Relevant partner entitiesThe term relevant partner entities means each of the following:
 (A)The governments of other donor countries. (B)International financial institutions.
 (C)Nongovernmental organizations. (D)Faith-based organizations.
 (E)Professional organizations (F)The private sector.
 (G)Multilateral organizations. (H)Local and international civil society groups.
 (I)Local health workers. (J)International organizations.
 (5)Target countriesThe term target countries means specific countries that have the greatest need and highest burden of child and maternal deaths, taking into consideration countries that—
 (A)have high-need communities in fragile states or conflict-affected states; (B)are low- or middle-income countries; or
 (C)are located in regions with weak health systems. (c)Statement of policyIt is the policy of the United States, in partnership with target countries and relevant partner entities, to establish and implement a coordinated, integrated, and comprehensive strategy to combat the leading causes of maternal, newborn, and child mortality globally and ensure healthy and productive lives by—
 (1)scaling up the highest impact, evidence-based interventions, including for the most vulnerable populations, with a focus on country ownership;
 (2)designing, implementing, monitoring, and evaluating programs in a way that enhances transparency and accountability, increases sustainability, and improves outcomes in target countries; and
 (3)supporting the development and scale up of innovative tools and approaches to accelerate progress toward ending preventable child and maternal deaths.
						(d)Strategy
 (1)In generalNot later than one year after the date of the enactment of the Reach Every Mother and Child Act of 2017, the President shall establish and implement a comprehensive five-year, whole-of-government strategy to achieve, with target countries and donors, the goal of ending preventable child and maternal deaths globally and ensure healthy and productive lives by 2030.
 (2)ElementsThe strategy established under paragraph (1) shall— (A)set outcome-based targets to achieve the goals of the strategy and ascertain baseline data relevant for each target country and for all areas of focus and programming as of the date of the release of the strategy;
 (B)utilize United States Government strategies and frameworks relevant to ending preventable child and maternal deaths, including specific objectives, programs, and approaches to implement highest impact, evidence-based interventions to address the leading causes of death, particularly among the most vulnerable populations, of—
 (i)women related to pregnancy, childbirth, and post delivery; (ii)newborns in their first 28 days; and
 (iii)infants and children under the age of five years old; (C)include development and scale up of new technologies and approaches, including those supported by public-private partnerships, for research and innovation;
 (D)promote coordination and efficiency within and amongst the relevant executive branch agencies and initiatives, including the United States Agency for International Development, the Department of State, the Department of Health and Human Services, the Centers for Disease Control and Prevention, the National Institutes of Health, the Millennium Challenge Corporation, the Peace Corps, the Department of the Treasury, the Office of the Global AIDS Coordinator, and the President’s Malaria Initiative;
 (E)project general levels of resources needed to achieve the strategy’s stated objectives; (F)identify strategies for leveraging resources in new and innovative ways;
 (G)align with country-driven maternal, newborn, and child health and survival plans and improve coordination with foreign governments and international organizations;
 (H)outline consultations with target countries and relevant partner entities as appropriate; (I)implement results-based contracting (such as pay-for-success) and financial and operational risk reduction;
 (J)promote a shift towards investments that support inclusive and sustainable business models; and (K)support the transition to domestic sustainably financed health systems.
 (3)Initial strategyFor the purposes of this section, a strategy meeting the criteria described in paragraph (2) that is in effect as of the date of enactment of this section may be deemed to fulfill the establishment requirement in paragraph (1).
						(e)Establishment of child and maternal survival coordinator
 (1)In generalThe President shall designate a current USAID employee serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher to serve concurrently as the Child and Maternal Survival Coordinator. The Coordinator shall be responsible for—
 (A)overseeing the strategy established under subsection (d); and (B)all United States Government funds appropriated or used for international maternal and child health and nutrition programs.
 (2)DutiesThe Coordinator shall— (A)have the primary responsibility for the oversight and coordination of all resources and international activities of the United States Government appropriated or used for international maternal and child health and nutrition programs;
 (B)direct the budget, planning, and staffing to implement international maternal and child health and nutrition projects and programs for the purpose of achieving reductions in preventable child and maternal deaths;
 (C)lead implementation and revision, not less frequently than once every 5 years, of the strategy established under subsection (d)(1);
 (D)coordinate with relevant executive branch agencies, target countries, and relevant partner entities as appropriate, to carry out the strategy established under section 5(a) and to align current and future investments with high-impact, evidence-based interventions to save lives;
 (E)provide direction to the design and oversight of grants, contracts, and cooperative agreements with nongovernmental organizations (including community, faith-based, and civil society organizations) and private sector entities for the purpose of carrying out the strategy established under subsection (d)(1); and
 (F)report directly to the Administrator regarding implementation of the strategy established under subsection (d)(1).
 (3)Restriction on additional or supplemental compensationThe Coordinator shall receive no additional or supplemental compensation as a result of carrying out responsibilities and duties under this section.
						(f)Authority to assist in implementation of the strategy
 (1)In generalThe President shall provide assistance to implement the strategy established under subsection (d)(1).
						(2)Focus on impact
 (A)Targets for increased implementation requiredConsistent with the requirements for foreign assistance programs included in the Foreign Aid Transparency and Accountability Act of 2016 (Public Law 114–119), USAID grants, contracts, and cooperative agreements for the purposes of the strategy established under subsection (d)(1) shall be required to include targets for increased implementation of high-impact, evidence-based interventions and strengthening health systems, as appropriate, including the establishment of baseline measurements from which to quantify progress.
 (B)ExceptionIn exceptional circumstances where USAID determines that inclusion of coverage targets or baseline measures are not reasonable or practicable for the grant, contract, or cooperative agreement, the funding mechanism shall include an explanation of the omission and explicitly state how measurable impact will be targeted and tracked.
							(g)Reports
 (1)Report requiredNot later than one year after the date of the enactment of this section, and annually thereafter for 5 additional years, the President shall submit to the appropriate congressional committees a report on progress made to achieve the strategy established under subsection (d)(1) as well as progress toward the goal to end preventable child and maternal deaths globally. The data in the report shall be made publicly available.
 (2)Information included in reportThe report required under paragraph (1) shall include the following elements: (A)Indicators of progress made by United States Government programs carried out under international maternal and child health and nutrition programs for the purposes of improving maternal, newborn, and child health and survival, particularly among the most vulnerable populations, in each target country and overall, including—
 (i)maternal mortality ratio per 100,000 live births and under-5 mortality ratio per 1,000 live births; (ii)number of maternal, newborn, and child deaths averted;
 (iii)percentage of births attended by skilled health personnel; (iv)an analysis of gaps in the health workforce required to end preventable child and maternal deaths, including an analysis of health workforce density (number of certified health workers, including community-based health workers, per population);
 (v)a description of the measured or estimated impact on maternal, newborn, and child survival of each ongoing program or project;
 (vi)progress towards achieving the goal to save 15,000,000 children’s lives and 600,000 women’s lives by 2020, and any subsequent goals established under the strategy required under subsection (d); and
 (vii)any other targets identified by the Coordinator as essential to meeting the goals of the strategy for ending preventable child and maternal deaths.
 (B)Assessments of progress made toward achieving the targets set forth under subparagraph (A). (C)A description of how the interventions or programs are designed to—
 (i)increase activities in target countries; (ii)reach underserved, marginalized, vulnerable, and impoverished populations;
 (iii)address causes of maternal, newborn, and child mortality with innovative efforts and interventions posed to go to scale;
 (iv)invest in activities that empower women, support voluntarism, and provide respectful maternity care;
 (v)improve transparency and accountability at all levels and include common metrics for tracking progress;
 (vi)ensure that high-impact, evidence-based interventions are prioritized; and (vii)expand access to quality services through community-based approaches and include community accountability measures.
 (D)Reporting on each aspect of the strategy established under subsection (d)(1), including— (i)multi-sectoral approaches, specific strategies, and programming utilizing high-impact, evidence-based interventions to address the leading causes of preventable child and maternal deaths;
 (ii)activities to develop and scale up new technologies and approaches, including those identified by public-private partnerships, for research and innovation;
 (iii)coordination with United States agencies, foreign governments, nongovernmental organizations, and international organizations;
 (iv)methods used to leverage new financial and other public and private resources in innovative ways; and
 (v)best practices identified by the executive branch. (E)Reporting on grants, contracts, and cooperative agreements awarded, including—
 (i)a comprehensive list of USAID grants, contracts, and cooperative agreements awarded in implementation of the strategy established under subsection (d)(1); and
 (ii)a description of— (I)the targets for coverage of interventions or services and the baseline against which they are measured and the status of progress in meeting the targets; or
 (II)in the case of exceptional circumstances where USAID determines that inclusion of targets or baseline measurements is not reasonable or practicable, an explanation of how the impact of the grant, contract, agreement, or resulting program is being measured.
 (F)Reporting on the innovative public-private financing tools, including an analysis of the feasibility and potential effectiveness of new financing tools that could be used to fund efforts to end preventable child and maternal deaths globally.
							(h)Authorization of appropriations
 (1)AuthorizationFor fiscal years 2018 through 2022, the provisions of this section shall be carried out using amounts appropriated or otherwise made available for the Department of State or the United States Agency for International Development and available for global health programs.
 (2)ApplicationFunds appropriated or otherwise made available to carry out activities under this section shall be subject to all applicable restrictions under Federal law.
 (3)Expiration of fundsAmounts appropriated or otherwise made available to carry out activities under this section shall remain available for obligation for a period of 5 years..